Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-17-00836-CR

                            Larry Wayne THOMAS,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2017CR12149W
                  Honorable Frank J. Castro, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 28, 2018.


                                        _________________________________
                                        Rebeca C. Martinez, Justice